               Case 19-10289-LSS              Doc 1976        Filed 07/10/20        Page 1 of 27




                             UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE


In re:                                                         Chapter 11

IMERYS TALC AMERICA, INC., et al.,1                            Case No. 19-10289 (LSS)

                                    Debtors.                   Jointly Administered

                                                               Re: D.I. 1567, 1732, 1769


    JOINT RESPONSE OF THE OFFICIAL COMMITTEE OF TORT CLAIMANTS
              AND FUTURE CLAIMANTS’ REPRESENTATIVE TO
          JOHNSON & JOHNSON’S OMNIBUS REPLY IN SUPPORT OF
             J&J’S MOTION FOR ENTRY OF ORDER MODIFYING
      AUTOMATIC STAY TO IMPLEMENT TALC LITIGATION PROTOCOL

         The Official Committee of Tort Claimants (the “Committee”) and the Future Claimants’

Representative, by and through their undersigned counsel, hereby submit this response (the

“Response”) to Johnson & Johnson’s Omnibus Reply in Support of J&J’s Motion for Entry of

Order Modifying Automatic Stay to Implement Talc Litigation Protocol [Docket. No. 1769] (the

“Reply”) filed by Johnson & Johnson and Johnson & Johnson Consumer Inc. (collectively,

“J&J”).

         1.       On March 20, 2020, J&J filed Johnson & Johnson’s Motion Pursuant to 11

U.S.C. §362(d)(1), Fed. R. Bankr. P. 4001, and Local Bankruptcy Rule 4001-1 for Entry of

Order Modifying Automatic Stay to Permit J&J to Send Notice Assuming Defense of Certain

Talc Claims and to Implement Talc Litigation Protocol [Docket. No. 1567] (the “Motion”).

         2.       On May 19, 2020, the Committee filed the Response of the Official Committee of

Tort Claimants to Johnson & Johnson’s Motion to Modify the Automatic Stay to Implement Talc

1
         The above-captioned debtors in these cases (the “Debtors”), along with the last four digits of each Debtor’s
         federal tax identification number, are: Imerys Talc America, Inc. (6358), Imerys Talc Vermont, Inc. (9050),
         and Imerys Talc Canada Inc. (6748). The Debtors’ address is 100 Mansell Court East, Suite 300, Roswell,
         Georgia 30076.
             Case 19-10289-LSS             Doc 1976        Filed 07/10/20        Page 2 of 27




Litigation Protocol [Docket No. 1732] that described several material deficiencies in the Motion

and the Talc Litigation Protocol.          The Debtors [Docket No. 1731], the Future Claimants’

Representative [Docket No. 1734], and Cyprus [Docket No. 1730] each also filed an objection or

response noting material deficiencies in the Motion and the Talc Litigation Protocol.

       3.      On May 28, 2020, J&J filed the Reply, which included a revised proposed order

(the “J&J Revised Proposed Order”) that made material changes to the relief that J&J was

seeking. The J&J Revised Proposed Order addressed some of the issues identified in the

objections and responses, but failed to resolve others.

       4.      The Committee and the Future Claimants’ Representative support granting relief

to J&J on the terms reflected in the revised proposed order attached hereto as Exhibit A (the

“TCC Proposed Order”), which includes changes proposed by J&J in the Reply and makes

certain additional changes. Attached as Exhibit B is a redline comparing the TCC Proposed

Order to the J&J Revised Proposed Order.2 The changes incorporated in the TCC Proposed

Order are necessary to protect the rights of victims who have been injured by J&J’s products and

to ensure that J&J cannot shirk its obligations to the Debtors or victims.




2
       Exhibit 2 to the TCC Proposed Order defines certain terms. For purposes of the redline, the original
       version of Exhibit 2 contains definitions that were copied word-for-word from either the Motion or the J&J
       Revised Proposed Order.



                                                       2
            Case 19-10289-LSS         Doc 1976     Filed 07/10/20        Page 3 of 27




       WHEREFORE, the Committee and the Future Claimants’ Representative respectfully

request that the Court enter the proposed Order attached as Exhibit A.


Dated: July 10, 2020
Wilmington, Delaware
                                               Respectfully submitted,

                                               ROBINSON & COLE LLP

                                               /s/ Natalie D. Ramsey
                                               Natalie D. Ramsey (No. 5378)
                                               Mark A. Fink (No. 3946)
                                               1201 North Market Street, 14th Floor
                                               Wilmington, Delaware 19801
                                               Telephone: (302) 516-1700
                                               Facsimile: (302) 516-1699
                                               nramsey@rc.com
                                               mfink@rc.com

                                               -and-

                                               Michael R. Enright (admitted pro hac vice)
                                               280 Trumbull Street
                                               Hartford, CT 06103
                                               Telephone: (860) 275-8290
                                               Facsimile: (860) 275-8299
                                               menright@rc.com

                                               -and-

                                               WILLKIE FARR & GALLAGHER LLP
                                               Rachel C. Strickland (admitted pro hac vice)
                                               Jeffrey B. Korn (admitted pro hac vice)
                                               Daniel I. Forman (admitted pro hac vice)
                                               Stuart R. Lombardi (admitted pro hac vice)
                                               787 Seventh Avenue
                                               New York, New York 10019
                                               Tel: (212) 728-8000
                                               Fax: (212) 728-8111
                                               rstrickland@willkie.com
                                               jkorn@willkie.com
                                               dforman@willkie.com
                                               slombardi@willkie.com

                                               -and-


                                               3
Case 19-10289-LSS   Doc 1976   Filed 07/10/20    Page 4 of 27




                           GILBERT LLP
                           Kami E. Quinn (admitted pro hac vice)
                           Heather Frazier (admitted pro hac vice)
                           700 Pennsylvania Avenue, SE
                           Suite 400
                           Washington, DC 20003
                           Telephone: (202) 772-2200
                           quinnk@gilbertlegal.com
                           frazierh@gilbertlegal.com

                           Counsel to the Official Committee of Tort
                           Claimants

                           -and-

                           YOUNG CONAWAY
                           STARGATT & TAYLOR, LLP

                            /s/ Edwin J. Harron
                           Robert S. Brady (No. 2847)
                           Edwin J. Harron (No. 3396)
                           Sharon M. Zieg (No. 4196)
                           Rodney Square
                           1000 North King Street
                           Wilmington, Delaware 19801
                           Telephone: (302) 571-6600
                           Facsimile: (302) 571-1253
                           Email: rbrady@ycst.com
                           Email: eharron@ycst.com
                                  szieg@ycst.com

                           Counsel to the Future Claimants’ Representative




                           4
Case 19-10289-LSS   Doc 1976     Filed 07/10/20   Page 5 of 27




                        Exhibit A


                    TCC Proposed Order




                           -1-
                 Case 19-10289-LSS              Doc 1976         Filed 07/10/20        Page 6 of 27




                               UNITED STATES BANKRUPTCY COURT
                                    DISTRICT OF DELAWARE


    In re                                                          Chapter 11

    IMERYS TALC AMERICA, INC., et al.1                             Case No. 19–10289 (LSS)

                      Debtors.                                     Jointly Administered



               ORDER PURSUANT TO 11 U.S.C. §§ 105(a) AND 362(d),
          FED. R. BANKR. P. 4001, AND LOCAL RULE 4001-1 MODIFYING
     AUTOMATIC STAY TO PERMIT J&J TO SEND NOTICE ASSUMING DEFENSE
    OF CERTAIN TALC CLAIMS AND IMPLEMENT TALC LITIGATION PROTOCOL

            Upon consideration of Johnson & Johnson’s and Johnson & Johnson Consumer Inc.’s

Motion Pursuant to 11 U.S.C. § 362(d)(1), Fed. R. Bankr. P. 4001, and Local Bankruptcy Rule

4001-1 for Entry of Order Modifying Automatic Stay to Permit J&J to Send Notice Assuming

Defense of Certain Talc Claims and Implement Talc Litigation Protocol (the “Motion”),2 dated

March 20, 2020, pursuant to which Johnson & Johnson and Johnson & Johnson Consumer Inc.

(collectively, “J&J”) sought entry of an order pursuant to section 362(d)(1) of chapter 11 of title

11 of the United States Code (the “Bankruptcy Code”), Rule 4001 of the Federal Rules of

Bankruptcy Procedure (the “Bankruptcy Rules”), and Rule 4001-1 of the Local Rules of

Bankruptcy Practice and Procedure of the United States Bankruptcy Court for the District of

Delaware (the “Local Rules”) modifying the automatic stay: (i) to permit J&J Talc Claimants to

pursue J&J Talc Claims (as each is defined in Exhibit 2 to this Order) against the Debtors



1
     The Debtors in these cases, along with the last four digits of each Debtor’s federal tax identification number, are:
     Imerys Talc America, Inc. (6358), Imerys Talc Vermont, Inc. (9050), and Imerys Talc Canada Inc. (6748). The
     Debtors’ address is 100 Mansell Court East, Suite 300, Roswell, Georgia 30076. As used in this Order, the terms
     “Debtor” and “Debtors” also include Imerys Talc Italy S.p.A. (“ITI”) to the extent ITI files a chapter 11
     bankruptcy petition.
2
     Capitalized terms used but not defined herein shall have the meanings ascribed to such terms in the Motion.


                                                            1
              Case 19-10289-LSS          Doc 1976       Filed 07/10/20      Page 7 of 27




nominally; (ii) for J&J to send notice of J&J’s assumption of the defense of all J&J Talc Claims;

and (iii) to take certain other actions set forth in the protocol attached to this Order as Exhibit 1

(the “Talc Litigation Protocol”) to assume the defense of and indemnify the Debtors for the J&J

Talc Claims, as more fully detailed in the Motion; and in further consideration of J&J’s Omnibus

Reply in Support of J&J’s Motion for Entry of Order Modifying Automatic Stay to Implement Talc

Litigation Protocol (the “Reply”), which expanded J&J’s proposed indemnification and amended

the proposed protocol; and this Court having jurisdiction over the matters raised in the Motion

pursuant to 28 U.S.C. §§ 157 and 1334; and consideration of the Motion and the relief requested

therein being a core proceeding pursuant to 28 U.S.C. § 157(b)(2); and venue being proper before

this Court pursuant to 28 U.S.C. §§ 1408 and 1409; and due and proper notice of the Motion having

been provided, and it appearing that no other or further notice need be provided; and this Court

having found and determined that the relief sought in the Motion, as modified in the Reply, and as

further set forth in this Order, is in the best interests of the Debtors, their estates and creditors, and

all parties in interest, and that the legal and factual bases set forth in the Motion establish just cause

for the relief granted herein; and after due deliberation and sufficient cause appearing therefor:

                IT IS HEREBY ORDERED THAT:

        1.      The Motion is granted as set forth herein.

        2.      The automatic stay imposed by section 362(a) of the Bankruptcy Code shall be

modified as of the effective date of the Debtors’ Plan (defined below) so that (a) the J&J Talc

Claimants may pursue their J&J Talc Claims against the Debtors solely outside of these chapter

11 cases and (b) as between the Debtors and J&J, J&J shall assume the defense and control the

resolution of the J&J Talc Claims. J&J shall indemnify the Debtors fully for all J&J Talc Claims,

as described in paragraph 4 of the Reply. J&J’s obligation to indemnify the Debtors shall remain

in effect for all time and shall survive (without limitation) the termination of the automatic stay

                                                    2
             Case 19-10289-LSS         Doc 1976      Filed 07/10/20     Page 8 of 27




and the conclusion of the above-captioned bankruptcy cases. For the avoidance of doubt, J&J is

assuming the defense of any pending J&J Talc Claims and any J&J Talc Claims subject to further

appeals, and J&J shall have no claims or causes of action against the Debtors, any Reorganized

Debtor, any buyer of substantially all of the Debtors’ assets, or the Talc Personal Injury Trust on

account of the J&J Talc Claims or J&J’s defense of those claims.

       3.        J&J shall implement the Talc Litigation Protocol and the Debtors are directed to

cooperate in the implementation thereof. The J&J Indemnity Claims and Defense Waiver (as

defined in Exhibit 2 to this Order) is effective as to J&J, and any claims J&J filed in these cases

shall be deemed withdrawn with prejudice; provided, however, that all arguments under contracts

and applicable law that relate to any claims to indemnify the Debtors for punitive damages liability

are preserved.

       4.        Subject to the provisions of Paragraph 10 hereof, the Debtors’ rights to assert

indemnification under the J&J Indemnity Provisions against J&J with respect to any J&J Talc

Claim the Debtors resolved prior to the date of this Order are fully preserved.

       5.        Subject to the provisions of Paragraph 10 hereof, J&J’s rights, if any, to seek

reimbursement from any insurance carrier that issued an insurance policy to the Debtors or under

which Debtors have claimed or potentially could claim a right to defense or insurance coverage

are reserved to the extent of coverage that would otherwise be available to J&J under such

policy(ies) to pay the Debtors’ legal costs and liability for J&J Talc Claims, if any. This Order

does not create any such rights in favor of J&J or reduce any rights of the Debtors under its

insurance policies.

       6.        Nothing herein shall alter or affect the Debtors’ obligations to preserve and

maintain all books and records relevant or potentially relevant to the J&J Talc Claims in a manner



                                                 3
             Case 19-10289-LSS         Doc 1976       Filed 07/10/20      Page 9 of 27




consistent with the applicable provisions of Rules 26 and 34 of the Federal Rules of Civil

Procedure.

       7.      This Order shall be fully effective and enforceable immediately upon its entry.

       8.      This Court shall retain jurisdiction with respect to all matters arising from or related

to the implementation or interpretation of this Order.

       9.      Nothing in this Order shall prevent any party’s liability for J&J Talc Claims from

being channeled to the Talc Personal Injury Trust (as defined in the Joint Chapter 11 Plan of

Reorganization of Imerys Talc America, Inc. and Its Debtor Affiliates Under Chapter 11 of the

Bankruptcy Code [D.I. 1714] (as may be subsequently amended, the “Plan”)). To the extent any

such liability is channeled pursuant to the Plan, J&J shall indemnify the Talc Personal Injury Trust

and the Reorganized Debtors for all J&J Talc Claims to the same extent J&J is indemnifying the

Debtors hereunder.

       10.     Nothing in this Order, including Paragraph 3 hereof, shall be deemed a

determination that J&J has any rights under any insurance policy. Notwithstanding any other

provision of this Order, the rights of any insurance carrier under any policy, including against J&J

as subrogee of the Debtors or any other entity, and as to any claim that J&J is entitled to

reimbursement from any carrier under any policy for any amounts J&J pays or incurs with respect

to the J&J Talc Claims, are fully preserved. Nothing in this Order modifies or reduces the Debtors’

rights with respect to any insurance policy under which it otherwise has rights. J&J cannot use

this Order, or any of the findings in this Order, as a basis to seek reimbursement from any carrier

or to defeat any coverage defenses or issues advanced by any carriers in response to a claim for

reimbursement. The Court has not made any finding that the Debtors or J&J have rights under

any policies or that J&J is entitled to reimbursement from any carrier or under any policies, and



                                                  4
             Case 19-10289-LSS         Doc 1976       Filed 07/10/20    Page 10 of 27




the Court has not made any determination as to the correctness, reasonableness, or propriety of (a)

any such reimbursement claim by J&J, (b) the assumption of the defense of or payment of liability

for the J&J Talc Claims by J&J as it relates to any issues involving insurance policies or insurance

carriers, or (c) the merits of any defenses of any carrier to any such claim.

       11.     Nothing in this Order shall create, support, or expand any purported rights to

remove any ongoing or future litigation to the District Court of Delaware as related cases to the

Debtors’ bankruptcy cases.

Dated:                 , 2020
         Wilmington, Delaware



                                          _____________________________________________
                                          HONORABLE LAURIE SELBER SILVERSTEIN
                                          UNITED STATES BANKRUPTCY JUDGE




                                                  5
                 Case 19-10289-LSS             Doc 1976         Filed 07/10/20        Page 11 of 27




                                                       Exhibit 1

                                             Talc Litigation Protocol

(a)        Notice to Debtors. Within three (3) days of the Court’s entry of the Order Pursuant to
           11 U.S.C. 105(a) and 362(d), Fed. R. Bankr. P. 4001, and Local Rule 4001-1 Modifying
           Automatic Stay to Permit J&J to Send Notice Assuming Defense of Certain Talc Claims
           and Implement Talc Litigation Protocol (the “Lift Stay Order”),1 J&J will give formal
           notice of J&J’s assumption of the defense of the J&J Talc Claims to the Debtors (the
           “Assumption Notice”), as contemplated by the 1989 SPA and 1989 SA, and its exclusive
           right to defend and resolve the J&J Talc Claims on behalf of the Debtors.

(b)        Notice to Parties in Interest. Within fourteen (14) days of the entry of the Lift Stay Order,
           the Debtors, in consultation with J&J, will file and serve upon all J&J Talc Claimants,2 the
           United States Trustee for the District of Delaware, and any other party requesting notice
           pursuant to Bankruptcy Rule 2002 (i) a copy of the Lift Stay Order; (ii) the Assumption
           Notice; and (iii) lists of each action or proceeding (including any litigation, arbitration,
           mediation, negotiation, or other adversarial process) that is a J&J Talc Claim (A) that has
           been stayed as against the Debtors by application of the automatic stay (each, a “Stayed
           Proceeding”), whether or not such stay was lifted, including proceedings in which the
           Debtors filed a notice of suggestion of bankruptcy to put parties on notice of the stay of
           litigation with respect to the Debtors, but in which the Debtors were not removed as
           defendants; (B) from which the proceedings against the Debtors have been severed from
           the proceedings against J&J (each, a “Severed Proceeding”); (C) in which a Debtor was
           dismissed as a defendant, or the proceeding was dismissed as against a Debtor, without
           prejudice (each, a “Debtor-Dismissed Proceeding”); and (D) that commenced after the
           Petition Date (or that will be commenced in the future) against J&J in which J&J believes
           the Debtors are appropriate co-defendants, whether or not the automatic stay would
           preclude the Debtors’ being named as co- defendants absent the relief requested herein
           (each, a “Postpetition Proceeding” and together with any Stayed Proceeding, Severed
           Proceeding, or Debtor-Dismissed Proceedings, a “Proceeding”).

(c)        Right to Appoint Counsel. J&J will be authorized to identify, appoint, and/or designate
           counsel (“Appointed Counsel”) to represent the Debtors with respect to the Stayed
           Proceedings (and each Severed Proceeding, Debtor-Dismissed Proceeding, and
           Postpetition Proceeding, as may become necessary) in conformance with Section 11.4 of
           the 1989 SPA and will notify the Debtors of such designation. The Debtors will have seven
           (7) days after receiving notice of J&J’s proposed counsel to notify J&J in writing if the
           Debtors believe there is any conflict of interest in connection with or otherwise object to

1
      Capitalized terms used but not defined herein shall have the meanings ascribed to such terms in the Lift Stay
      Order.

2
    All known J&J Talc Claimants shall receive such notice directly unless such claimants are represented by
    counsel in which case the notice will be provided to counsel pursuant to the Final Order (I) Authorizing the
    Filing of (A) a Consolidated Master List of Creditors, (B) a Consolidated List of the Top Thirty Law Firms
    Representing Talc Claimants, and (C) a Consolidated List of Creditors Holding the Thirty Largest Unsecured
    Claims, and (II) Approving Certain Notice Procedures for Talc Claimants [ECF No. 248].

                                                            1
          Case 19-10289-LSS          Doc 1976      Filed 07/10/20     Page 12 of 27




      J&J’s designated counsel, which conflict will be resolved in conformance with Section
      11.4 of the 1989 SPA. For the avoidance of doubt, each party or plaintiff who is asserting
      a J&J Talc Claim that may have a right to raise a potential conflict of interest or objection
      to the Appointed Counsel under applicable law shall retain such rights to the extent such
      right would have otherwise been available. Upon the appointment or designation of
      counsel, the Debtors will reasonably cooperate in the defense and resolution of such
      Proceedings at J&J’s expense, and will within a reasonable time provide Appointed
      Counsel with all pleadings, correspondence, discovery, and existing attorney work product
      related to such proceedings.

(d)   Notices in Proceedings. Appointed Counsel in any Proceeding will serve a copy of the
      Lift Stay Order upon all parties to the Proceeding, file a notice of appearance in the
      applicable Proceeding, and file a notice on the applicable docket providing that the
      automatic stay of the Proceeding against the Debtors has been modified and the proceeding
      will continue as against the Debtors upon the effective date of the Plan. Appointed
      Counsel, at J&J’s direction, will be authorized to (i) conduct the defense of the Debtors in
      the Proceeding, and/or (ii) settle J&J Talc Claims on behalf of the Debtors without prior
      Bankruptcy Court approval; provided, however, that such settlements will be covered by
      the J&J indemnity and paid by J&J.

(e)   Communication with Claimants’ Counsel. Appointed Counsel will inform the J&J Talc
      Claimants’ counsel of the impact of the Lift Stay Order on the J&J Talc Claims, including
      that (i) plaintiffs’ exclusive means of recovery on their J&J Talc Claims are through
      commencement of a lawsuit or other non-bankruptcy proceeding against the Debtors and
      defended by J&J or Appointed Counsel on behalf of the Debtors, or through settlement
      with J&J or Appointed Counsel on behalf of the Debtors, and (ii) J&J is fully indemnifying
      the Debtors for the J&J Talc Claims, and confer with the claimants’ counsel, if necessary,
      to determine a course of action to advance the Proceeding in light of the Lift Stay Order
      and the Debtors’ participation in the Proceeding. The form of J&J’s communication with
      the J&J Talc Claimants’ counsel shall be reasonably acceptable to the TCC, the FCR, and
      the Debtors. In any Debtor-Dismissed Proceeding in which the Debtors had been dismissed
      without prejudice as a co-defendant, any Severed Proceeding, or any Postpetition
      Proceeding in which the Debtors are not named co- defendants, J&J will make reasonable
      efforts, where feasible, to facilitate the addition or joinder of the applicable Debtor(s) as
      co-defendants in accordance with local procedural rules; provided, however, that if the
      Proceeding is beyond the discovery stage and claimants’ counsel determines not to include
      the Debtors as co-defendants in the Proceeding against J&J, J&J will not seek to add them.

(f)   Proofs of J&J Talc Claims. J&J will notify any J&J Talc Claimant that files a proof of
      clam for its J&J Talc Claim in these chapter 11 cases that the defense and any resolution
      of such Claim will be conducted by J&J in the applicable non-bankruptcy forum and, if the
      J&J Talc Claimant is not already party to a Proceeding, that the J&J Talc Claimant must
      commence or join a Proceeding to recover on account of such Claim. The Debtors will use
      reasonable best efforts to notify J&J of any proof of claim filed for a J&J Talc Claim.

(g)   Debtors’ Cooperation. The Debtors shall cooperate in good faith in the defense of J&J
      Talc Claims at J&J’s sole expense, including maintaining their attorney-client, attorney

                                               2
          Case 19-10289-LSS         Doc 1976      Filed 07/10/20    Page 13 of 27




      work product, and joint defense privilege claims vis a vis the Trustee, the TCC, the FCR,
      and any J&J Talc Claimant and making the Debtors’ discoverable documents available to
      J&J in the defense of the J&J Talc Claims to the extent they would normally be available
      under applicable law in the absence of this Order.

(h)   Debtors’ Successors. Any provision included in this Talc Litigation Protocol that applies
      to the Debtors shall be deemed to apply to the Reorganized Debtors with respect to the J&J
      Talc Claims to the same extent as to the Debtors.




                                              3
                   Case 19-10289-LSS           Doc 1976        Filed 07/10/20        Page 14 of 27




                                                      Exhibit 2

                                                Certain Definitions

(a)        J&J Talc Claim. All Direct Talc Personal Injury Claims (as defined in the Plan) against
           a Debtor where plaintiffs allege use of talcum powder products distributed by J&J,
           provided the claim has not reached a final resolution (e.g., no settlement has been reached
           and no non-appealable final judgment has been entered against a Debtor in a court of
           competent jurisdiction).

(b)        J&J Talc Claimants. Holders of J&J Talc Claims.

(c)        J&J Indemnity Claims. Any and all indemnity obligations that the Debtors owe J&J for
           liability arising from talc supplied by the Debtors (or their predecessors) in any periods
           (any such liquidated and unliquidated obligations, the “J&J Indemnity Claims”).

(d)        J&J Indemnity Defenses. Any and all of J&J’s potential defenses whatsoever (the “J&J
           Indemnity Defenses”) to indemnification of J&J Talc Claims, including without limitation
           any argument that:

           (i)       the Debtors breached their obligations under the J&J Indemnity Provisions,3
                     relinquishing J&J of any duty to indemnify the Debtors for J&J Talc Claims settled
                     without J&J’s participation, and resulting in the incurable defaults by the Debtors
                     that render the supply agreements unassumable by the Debtors;

           (ii)      if a settlement, judgment, or recovery from a trust is procured by bad faith,
                     collusion, or fraud, it is not subject to indemnity under the applicable agreement
                     and other principles of indemnity law;

           (iii)     the claimant did not actually use a J&J product;

           (iv)      the products of a company other than J&J to which the Debtors also supplied talc
                     caused the claimant’s injury or some other factor or exposure caused the J&J Talc
                     Claimant’s injury;

           (v)       settlements of J&J Talc Claims for large dollar amounts are not subject to
                     indemnity by J&J given the lack of reliable scientific evidence of causation of the
                     applicable injury;

           (vi)      if the Debtors are responsible for providing J&J with contaminated talc in a
                     manner not conforming to J&J’s specifications per the supply agreements, J&J
                     would not owe contractual indemnification;4 and

3
      The “J&J Indemnity Provisions” include any and all indemnity obligations that J&J owes the Debtors for
      liability arising from talc supplied by the Debtors (or their predecessors) in any periods.
4
      For the avoidance of doubt, J&J fully, finally, and forever waives any argument that the presence of asbestos in
      the Debtors’ talc would (1) void J&J’s obligation to indemnify the Debtors and (2) entitle J&J to be indemnified
      by the Debtors.

                                                           4
              Case 19-10289-LSS      Doc 1976       Filed 07/10/20    Page 15 of 27




      (vii)     other acts or omissions of the Debtors in production, testing, and delivery of the
                talc resulted in the injury.

(e)   J&J Indemnity Claims and Defense Waiver. J&J’s waiver of the J&J Indemnity Claims
      and the J&J Indemnity Defenses.




                                                5
Case 19-10289-LSS   Doc 1976    Filed 07/10/20   Page 16 of 27




                        Exhibit B


                         Redline




                          -2-
               Case 19-10289-LSS             Doc 1976        Filed 07/10/20       Page 17 of 27




                              UNITED STATES BANKRUPTCY COURT
                                   DISTRICT OF DELAWARE


In re                                                         Chapter 11

IMERYS TALC AMERICA, INC., et al.1                            Case No. 19–10289 (LSS)

                   Debtors.                                   Jointly Administered



               ORDER PURSUANT TO 11 U.S.C. §§ 105(a) AND 362(d),
          FED. R. BANKR. P. 4001, AND LOCAL RULE 4001-1 MODIFYING
     AUTOMATIC STAY TO PERMIT J&J TO SEND NOTICE ASSUMING DEFENSE
    OF CERTAIN TALC CLAIMS AND IMPLEMENT TALC LITIGATION PROTOCOL

         Upon consideration of Johnson & Johnson’s and Johnson & Johnson Consumer Inc.’s

Motion Pursuant to 11 U.S.C. § 362(d)(1), Fed. R. Bankr. P. 4001, and Local Bankruptcy Rule

4001-1 for Entry of Order Modifying Automatic Stay to Permit J&J to Send Notice Assuming

Defense of Certain Talc Claims and Implement Talc Litigation Protocol (the “Motion”),2 dated

March 20, 2020, pursuant to which Johnson & Johnson and Johnson & Johnson Consumer Inc.

(collectively, “J&J”) sought entry of an order pursuant to section 362(d)(1) of chapter 11 of title

11 of the United States Code (the “Bankruptcy Code”), Rule 4001 of the Federal Rules of

Bankruptcy Procedure (the “Bankruptcy Rules”), and Rule 4001-1 of the Local Rules of

Bankruptcy Practice and Procedure of the United States Bankruptcy Court for the District of

Delaware (the “Local Rules”) modifying the automatic stay: (i) to permit J&J Talc Claimants to




1
    The Debtors in these cases, along with the last four digits of each Debtor’s federal tax identification number,
    are: Imerys Talc America, Inc. (6358), Imerys Talc Vermont, Inc. (9050), and Imerys Talc Canada Inc. (6748).
    The Debtors’ address is 100 Mansell Court East, Suite 300, Roswell, Georgia 30076. As used in this Order,
    the terms “Debtor” and “Debtors” also include Imerys Talc Italy S.p.A. (“ITI”) to the extent ITI files a
    chapter 11 bankruptcy petition.
2
    Capitalized terms used but not defined herein shall have the meanings ascribed to such terms in the Motion.


                                                         1
              Case 19-10289-LSS          Doc 1976       Filed 07/10/20     Page 18 of 27




pursue J&J Talc Claims3 (as each is defined in Exhibit 2 to this Order) against the Debtors

nominally; (ii) for J&J to send notice of J&J’s assumption of the defense of all J&J Talc Claims;

and (iii) to take certain other actions set forth in the protocol attached to this Order as Exhibit 1

(the “Talc Litigation Protocol”) to assume the defense of and indemnify the Debtors for the J&J

Talc Claims, as more fully detailed in the Motion; and in further consideration of J&J’s

Omnibus Reply in Support of J&J’s Motion for Entry of Order Modifying Automatic Stay to

Implement Talc Litigation Protocol (the “Reply”), which expanded J&J’s proposed

indemnification and amended the proposed protocol; and this Court having jurisdiction over

the matters raised in the Motion pursuant to 28 U.S.C. §§ 157 and 1334; and consideration of the

Motion and the relief requested therein being a core proceeding pursuant to 28 U.S.C. §

157(b)(2); and venue being proper before this Court pursuant to 28 U.S.C. §§ 1408 and 1409;

and due and proper notice of the Motion having been provided, and it appearing that no other or

further notice need be provided; and this Court having found and determined that the relief sought

in the Motion, as modified in the Reply, and as further set forth in this Order, is in the best

interests of the Debtors, their estates and creditors, and all parties in interest, and that the legal

and factual bases set forth in the Motion establish just cause for the relief granted herein; and after

due deliberation and sufficient cause appearing therefor:

                 IT IS HEREBY ORDERED THAT:

         1.      The Motion is granted as set forth herein.




3
    “J&J Talc Claim” means any claim against a Debtor alleging harm caused by the Debtors’ talc based on
    the alleged use of a J&J product, provided the claim has not reached a final resolution.


                                                    2
            Case 19-10289-LSS        Doc 1976      Filed 07/10/20    Page 19 of 27




       2.     The automatic stay imposed by section 362(a) of the Bankruptcy Code shall be

modified as of the effective date hereofof the Debtors’ Plan (defined below) so that (a) the J&J

Talc Claimants may pursue their J&J Talc Claims against the Debtors solely outside of these

chapter 11 cases and (b) as between the Debtors and J&J, J&J mayshall assume the defense and

control the resolution of the J&J Talc Claims. J&J shall indemnify the Debtors fully for all

J&J Talc Claims, as described in paragraph 4 of the Reply. J&J’s obligation to indemnify

the Debtors shall remain in effect for all time and shall survive (without limitation) the

termination of the automatic stay and the conclusion of the above-captioned bankruptcy

cases. For the avoidance of doubt, J&J is assuming the defense of any pending J&J Talc

Claims and any J&J Talc Claims subject to further appeals, and J&J shall have no claims

or causes of action against the Debtors, any Reorganized Debtor, any buyer of substantially

all of the Debtors’ assets, or the Talc Personal Injury Trust on account of the J&J Talc

Claims or J&J’s defense of those claims.

       3.     J&J is authorized toshall implement the Talc Litigation Protocol and the Debtors

are directed to cooperate in the implementation thereof. The J&J Indemnity Claims and Defense

Waiver (as defined in Exhibit 2 to this Order) is effective as to J&J, and any claims J&J filed

in these cases shall be deemed withdrawn with prejudice; provided, however, that (a) J&J’s

rights to assert any defenses to indemnity based on actions or conduct of the Debtors

occurring after the Petition Date or taken in connection with these chapter 11 cases are

fully preserved and (b) J&J is not waiving any argument under its contracts with the

Debtors orall arguments under contracts and applicable law that relate to any claims to

indemnify the Debtors for punitive damages liability. J&J is authorized to take any other

actions necessary to effectuate the relief granted pursuant to this Order. are preserved.


                                               3
            Case 19-10289-LSS         Doc 1976       Filed 07/10/20    Page 20 of 27




       4.      Subject to the provisions of Paragraph 10 belowhereof, the Debtors waive their’

rights to assert indemnification under the J&J Indemnity Provisions against J&J with respect to

any J&J Talc Claim the Debtors resolved without J&J’s participationprior to the date of this

Order are fully preserved.

       5.      Subject to the provisions of Paragraph 10 hereof, J&J’s rights, if any, to seek

reimbursement from any insurance carrier that issued an insurance policy to the Debtors or under

which Debtors have claimed or potentially could claim a right to defense or insurance coverage

are reserved to the extent of coverage that would otherwise be available to J&J under such

policy(ies) to pay the Debtors’ legal costs and liability for J&J Talc Claims, if any. This Order

does not create any such rights in favor of J&J or reduce any rights of the Debtors under

its insurance policies.

       6. J&J shall have “party in interest” standing in the Debtors’ chapter 11 cases to the

extent that any proceedings in these cases affect J&J or its litigation and defense of the J&J

Talc Claims.

       6.      7. Nothing herein shall alter or affect any partiesthe Debtors’ obligations to

preserve and maintain all books and records relevant or potentially relevant to the J&J Talc

Claims in a manner consistent with the applicable provisions of Rules 26 and 34 of the Federal

Rules of Civil Procedure.

       7.      8. This Order shall be fully effective and enforceable immediately upon its entry.

       8.      9. This Court shall retain jurisdiction with respect to all matters arising from or

related to the implementation or interpretation of this Order.

       9.      Nothing in this Order shall prevent any party’s liability for J&J Talc Claims

from being channeled to the Talc Personal Injury Trust (as defined in the Joint Chapter 11


                                                 4
             Case 19-10289-LSS        Doc 1976       Filed 07/10/20   Page 21 of 27




Plan of Reorganization of Imerys Talc America, Inc. and Its Debtor Affiliates Under Chapter

11 of the Bankruptcy Code [D.I. 1714] (as may be subsequently amended, the “Plan”)). To

the extent any such liability is channeled pursuant to the Plan, J&J shall indemnify the

Talc Personal Injury Trust and the Reorganized Debtors for all J&J Talc Claims to the same

extent J&J is indemnifying the Debtors hereunder.

       10.     Nothing in this Order, including the authorization granted to J&J under

Paragraph 3 hereof, shall be deemed a determination that J&J has any rights under any insurance

policy. Notwithstanding any other provision of this Order, the rights of any insurance carrier

under any policy, including against J&J as subrogee of the Debtors or any other entity, and as to

any claim that J&J is entitled to reimbursement from any carrier under any policy for any amounts

J&J pays or incurs with respect to the J&J Talc Claims, are fully preserved. Nothing in this

Order modifies or reduces the Debtors’ rights with respect to any insurance policy under

which it otherwise has rights. J&J cannot use this Order, or any of the findings in this Order, as

a basis to seek reimbursement from any carrier or to defeat any coverage defenses or issues

advanced by any carriers in response to a claim for reimbursement. The Court has not made any

finding that the Debtors or J&J have rights under any policies or that J&J is entitled to

reimbursement from any carrier or under any policies, and the Court has not made any

determination as to the correctness, reasonableness, or propriety of (a) any such reimbursement

claim by J&J, (b) the assumption of the defense of or payment of liability for the J&J Talc Claims

by J&J as it relates to any issues involving insurance policies or insurance carriers, or (c) the

merits of any defenses of any carrier to any such claim.




                                                 5
             Case 19-10289-LSS      Doc 1976     Filed 07/10/20   Page 22 of 27




       11.     Nothing in this Order shall create, support, or expand any purported rights

to remove any ongoing or future litigation to the District Court of Delaware as related cases

to the Debtors’ bankruptcy cases.

Dated:               , 2020
         Wilmington, Delaware



                                      _____________________________________________
                                      HONORABLE LAURIE SELBER SILVERSTEIN
                                      UNITED STATES BANKRUPTCY JUDGE




                                             6
                 Case 19-10289-LSS             Doc 1976        Filed 07/10/20        Page 23 of 27




                                                      Exhibit 1

                                             Talc Litigation Protocol

(a)        Notice to Debtors. Within three (3) days of the Court’s entry of the Order Pursuant to
           11 U.S.C. 105(a) and 362(d), Fed. R. Bankr. P. 4001, and Local Rule 4001-1 Modifying
           Automatic Stay to Permit J&J to Send Notice Assuming Defense of Certain Talc Claims
           and Implement Talc Litigation Protocol (the “Lift Stay Order”),1 J&J will give formal
           notice of J&J’s assumption of the defense of the J&J Talc Claims to the Debtors (the
           “Assumption Notice”), as contemplated by the 1989 SPA and 1989 SA, and its
           exclusive right to defend and resolve the J&J Talc Claims on behalf of the Debtors.

(b)        Notice to Parties in Interest. Within fourteen (14) days of the entry of the Lift Stay
           Order, the Debtors, in consultation with J&J, will file and serve upon all parties in
           interestJ&J Talc Claimants,2 the United States Trustee for the District of Delaware, and
           any other party requesting notice pursuant to Bankruptcy Rule 2002 (i) a copy of the Lift
           Stay Order; (ii) the Assumption Notice; and (iii) lists of each action or proceeding
           (including any litigation, arbitration, mediation, negotiation, or other adversarial process)
           that is a J&J Talc Claim (A) that has been stayed as against the Debtors by application of
           the automatic stay (each, a “Stayed Proceeding”), whether or not such stay was lifted,
           including proceedings in which the Debtors filed a notice of suggestion of bankruptcy to
           put parties on notice of the stay of litigation with respect to the Debtors, but in which the
           Debtors were not removed as defendants; (B) from which the proceedings against the
           Debtors have been severed from the proceedings against J&J (each, a “Severed
           Proceeding”); (C) in which a Debtor was dismissed as a defendant, or the proceeding was
           dismissed as against a Debtor, without prejudice (each, a “Debtor-Dismissed
           Proceeding”); and (D) that commenced after the Petition Date (or that will be
           commenced in the future) against J&J in which J&J believes the Debtors are appropriate
           co-defendants, whether or not the automatic stay would preclude the Debtors’ being
           named as co- defendants absent the relief requested herein (each, a “Postpetition
           Proceeding” and together with any Stayed Proceeding, Severed Proceeding, or Debtor-
           Dismissed Proceedings, a “Proceeding”).

(c)        Right to Appoint Counsel. J&J will be authorized to identify, appoint, and/or designate
           counsel (“Appointed Counsel”) to represent the Debtors with respect to the Stayed
           Proceedings (and each Severed Proceeding, Debtor-Dismissed Proceeding, and
           Postpetition Proceeding, as may become necessary) in conformance with Section 11.4 of



1
      Capitalized terms used but not defined herein shall have the meanings ascribed to such terms in the Lift Stay
      Order.

2
      All known J&J Talc Claimants shall receive such notice directly unless such claimants are represented by
      counsel in which case the notice will be provided to counsel pursuant to the Final Order (I) Authorizing the
      Filing of (A) a Consolidated Master List of Creditors, (B) a Consolidated List of the Top Thirty Law Firms
      Representing Talc Claimants, and (C) a Consolidated List of Creditors Holding the Thirty Largest
      Unsecured Claims, and (II) Approving Certain Notice Procedures for Talc Claimants [ECF No. 248].

                                                           1
          Case 19-10289-LSS          Doc 1976      Filed 07/10/20     Page 24 of 27




      the 1989 SPA and will notify the Debtors of such designation. The Debtors will have
      seven (7) days after receiving notice of J&J’s proposed counsel to notify J&J in writing if
      the Debtors believe there is any conflict of interest in connection with or otherwise object
      to J&J’s designated counsel, which conflict will be resolved in conformance with Section
      11.4 of the 1989 SPA. For the avoidance of doubt, each party or plaintiff who is
      asserting a J&J Talc Claim that may have a right to raise a potential conflict of
      interest or objection to the Appointed Counsel under applicable law shall retain
      such rights to the extent such right would have otherwise been available. Upon the
      appointment or designation of counsel, the Debtors will reasonably cooperate in the
      defense and resolution of such Proceedings at J&J’s expense, and will within a
      reasonable time provide Appointed Counsel with all pleadings, correspondence, discovery,
      and existing attorney work product related to such proceedings.

(d)   Notices in Proceedings. Appointed Counsel in any Proceeding will serve a copy of the
      Lift Stay Order upon all parties to the Proceeding, file a notice of appearance in the
      applicable Proceeding, and file a notice on the applicable docket providing that the
      automatic stay of the Proceeding against the Debtors has been modified and the
      proceeding will continue as against the Debtors upon the effective date of the Plan.
      Appointed Counsel, at J&J’s direction, will be authorized to (i) conduct the defense of the
      Debtors in the Proceeding, and/or (ii) settle J&J Talc Claims on behalf of the Debtors
      without prior Bankruptcy Court approval; provided, however, that such settlements will
      be covered by the J&J Indemnity Proposalindemnity and paid by J&J.

(e)   Communication with Claimants’ Counsel. Appointed Counsel will inform
      claimantsthe J&J Talc Claimants’ counsel of the impact of the Lift Stay Order on the
      J&J Talc Claims, including that (i) plaintiffs’ exclusive means of recovery on their J&J
      Talc Claims are through commencement of a lawsuit or other non-bankruptcy proceeding
      against the Debtors and defended by J&J or Appointed Counsel on behalf of the Debtors,
      or through settlement with J&J or Appointed Counsel on behalf of the Debtors, and (ii)
      J&J is fully indemnifying the Debtors for the J&J Talc Claims, and confer with the
      claimants’ counsel, if necessary, to determine a course of action to advance the
      Proceeding in light of the Lift Stay Order and the Debtors’ participation in the Proceeding.
      The form of J&J’s communication with the J&J Talc Claimants’ counsel shall be
      reasonably acceptable to the TCC, the FCR, and the Debtors. In any Debtor-
      Dismissed Proceeding in which the Debtors had been dismissed without prejudice as a co-
      defendant, any Severed Proceeding, or any Postpetition Proceeding in which the Debtors
      are not named co- defendants, J&J will make reasonable efforts, where feasible, to
      facilitate the addition or joinder of the applicable Debtor(s) as co-defendants in accordance
      with local procedural rules; provided, however, that if the Proceeding is beyond the
      discovery stage and claimants’ counsel determines not to include the Debtors as co-
      defendants in the Proceeding against J&J, J&J will not seek to add them; provided,
      further, however, that any claimant that is on notice of the Lift Stay Order and this
      Talc Litigation Protocol that determines not to include the Debtors as co-defendants
      in a J&J Talc Claim Proceeding against J&J, such claimant is barred from thereafter
      pursuing its J&J Talc Claim against the Debtors..



                                               2
          Case 19-10289-LSS         Doc 1976       Filed 07/10/20    Page 25 of 27




(f)   Proofs of J&J Talc Claims. J&J will notify any J&J Talc Claimant that files a proof of
      clam for its J&J Talc Claim in these chapter 11 cases that the defense and any resolution
      of such Claim will be conducted by J&J in the applicable non-bankruptcy forum and, if the
      J&J Talc Claimant is not already party to a Proceeding, that the J&J Talc Claimant must
      commence or join a Proceeding to recover on account of such Claim. The Debtors will
      use reasonable best efforts to notify J&J of any proof of claim filed for a J&J Talc Claim.

(g)   Debtors’ Cooperation. The Debtors shall cooperate in good faith in the defense of J&J
      Talc Claims at J&J’s sole expense, including maintaining their attorney-client, attorney
      work product, and joint defense privilege claims vis a vis the Trustee, the TCC, the FCR,
      and any talc claimantJ&J Talc Claimant and making the Debtors’ discoverable
      documents, witnesses, and experts available to J&J in the defense of the J&J Talc Claims
      or in any insurance coverage litigation relating to the J&J Talc Claims to the extent
      necessary. Such witnesses and experts will provide truthful testimony. In addition,
      the Debtors shall abide by the obligations of the agreements between J&J and the
      Debtors, including the obligations of good faith and fair dealing.to the extent they
      would normally be available under applicable law in the absence of this Order.

(h)   Debtors’ Successors. Any provision included in this Talc Litigation Protocol that applies
      to the Debtors shall be deemed to apply to any successor of the Reorganized Debtors
      with respect to the J&J Talc Claims, including a trust established under sections 105(a)
      or 524(g) of the Bankruptcy Code to administer claims pursuant to a chapter 11
      plan, to the same extent as to the Debtors.




                                               3
                   Case 19-10289-LSS       Doc 1976       Filed 07/10/20      Page 26 of 27




                                                  Exhibit 2

                                            Certain Definitions

(a)        J&J Talc Claim. Any claim All Direct Talc Personal Injury Claims (as defined in
           the Plan) against a Debtor alleging harm caused by the Debtors’ talc, based on the
           alleged use of awhere plaintiffs allege use of talcum powder products distributed by
           J&J product, provided the claim has not reached a final resolution. (e.g., no settlement
           has been reached and no non-appealable final judgment has been entered against a
           Debtor in a court of competent jurisdiction).

(b)        J&J Talc Claimants. Holders of J&J Talc Claims.

(c)        J&J Indemnity Claims. Under agreements covering other time periods,Any and all
           indemnity obligations that the Debtors owe J&J indemnity obligations for liability
           arising from talc supplied in certainby the Debtors (or their predecessors) in any
           periods (any such liquidated and unliquidated obligations, the “J&J Indemnity
           Claims”).

(d)        J&J Indemnity Defenses. Numerous Any and all of J&J’s potential defenses
           whatsoever (the “J&J Indemnity Defenses”) to indemnification of J&J Talc Claims,
           including without limitation any argument that:

           (i)       by rejecting J&J’s offers to assume liability for the J&J Talc Claims and
                     ignoring J&J’s rights under the J&J Indemnity Provisions to assume the
                     defense of the Debtors and to control settlement decisions involving the J&J
                     Talc Claims, the Debtors breached their obligations under the J&J Indemnity
                     Provisions,3 relinquishing J&J of any duty to indemnify the Debtors for J&J Talc
                     Claims settled without J&J’s participation, and resulting in the incurable defaults
                     by the Debtors that render the supply agreements unassumable by the Debtors;

           (ii)      if a settlement, judgment, or recovery from a trust is procured by bad faith,
                     collusion, or fraud, it is not subject to indemnity under the applicable agreement
                     and other principles of indemnity law;

           (iii)     the claimant did not actually use a J&J product;

           (iv)      the products of a company other than J&J to which the Debtors also supplied talc
                     caused the claimant’s injury or some other factor or exposure caused the J&J Talc
                     Claimant’s injury;




3
      The “J&J Indemnity Provisions” include any and all indemnity obligations that J&J owes the Debtors for
      liability arising from talc supplied by the Debtors (or their predecessors) in any periods.

                                                      4
                   Case 19-10289-LSS         Doc 1976        Filed 07/10/20       Page 27 of 27




           (v)       settlements of J&J Talc Claims for large dollar amounts are not subject to
                     indemnity by J&J given the lack of reliable scientific evidence of causation of the
                     applicable injury;

           (vi)      While J&J denies that the applicable J&J products contained asbestos, if the
                     Debtors are responsible for providing J&J with contaminated talc in a manner not
                     conforming to J&J’s specifications per the supply agreements, J&J would not owe
                     contractual indemnification;24 and

           (vii)     Allegations of other acts or omissions of the Debtors in production, testing, and
                     delivery of the talc resulted in the injury.

(e)        J&J Indemnity Claims and Defense Waiver. J&J will waiveJ’s waiver of the J&J
           Indemnity Claims and the J&J Indemnity Defenses.




2
      The 1989 SA contains a carve-out for J&J’s indemnity obligations if the talc provided by Windsor/ITV
      did not conform to specifications. See Ex. B, § 11 (“[J&J] shall have no obligation of indemnification
      pursuant to this Section 11 in the event that the Talc delivered to [J&J] hereunder did not conform to the
      specifications for such Talc then in effect . . .”)4     For the avoidance of doubt, J&J fully, finally, and
      forever waives any argument that the presence of asbestos in the Debtors’ talc would (1) void J&J’s
      obligation to indemnify the Debtors and (2) entitle J&J to be indemnified by the Debtors.

                                                         5
